     Case 2:20-cv-08377-DSF-JDE Document 9 Filed 12/07/20 Page 1 of 1 Page ID #:34




 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12   JOSE ESPINOZA,                           ) Case No. 2:20-cv-08377-DSF (JDE)
                                              )
                  Plaintiff,                  )
13                                            ) JUDGMENT
14                      v.                    )
                                              )
15   ROWLAND GARCIA, et al.,                  )
                                              )
                       Defendants.            )
16                                            )
                                              )
17
18
           Pursuant to the Order of Dismissal, it is adjudged that this action is
19
     dismissed with prejudice.
20
21
      DATED: December 7, 2020
22
23                                        Honorable Dale S. Fischer
                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28
